In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       Nos. 07-22-00070-CR
                                            07-22-00071-CR
                                            07-22-00072-CR

                         JOE CHRISTOPHER ZEPEDA, APPELLANT

                                                  V.

                             THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 222nd District Court
                                Deaf Smith County, Texas
 Trial Court No. CR-14C-036, CR-13K-116, CR-13K-122, Honorable Roland D. Saul, Presiding

                                         April 27, 2022
                               MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      Appellant Joe Christopher Zepeda, proceeding pro se, appeals his convictions for

assault1 and failure to stop and render aid following a traffic accident.2 Appellant was

sentenced to fourteen years’ confinement for each offense on November 3, 2016.

Because no motion for new trial was filed, Appellant’s notice of appeal was due within


      1   See TEX. PENAL CODE ANN. § 22.01.

      2   See TEX. TRANSP. CODE ANN. § 550.021.
thirty days after sentenced was imposed, by December 5, 2016. See TEX. R. APP. P.

4.1(a), 26.2(a) (requiring a notice of appeal to be filed within thirty days after sentence is

imposed or within ninety days if the defendant timely files a motion for new trial).

Appellant did not file a notice of appeal until March 14, 2022.


        The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). If a

notice of appeal is not timely filed, we have no option but to dismiss the appeal for want

of jurisdiction. Id. By letter of March 15, 2022, we notified Appellant of the consequences

of his late notice of appeal and directed him to show how we have jurisdiction over the

appeals. Appellant has filed a response but failed to demonstrate grounds for continuing

the appeals.


        For these reasons, we dismiss the untimely appeals for want of jurisdiction.3



                                                                   Per Curiam


Do not publish.




         3 Appellant may be entitled to habeas relief by filing an application for writ of habeas corpus with

the clerk of the court in which the convictions being challenged were obtained, returnable to the Court of
Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07.
                                                     2